The plaintiff and appellee has moved to dismiss this appeal on the ground that the appellant has failed to perfect it within one year after the judgment was signed by the timely filing of the appeal bond fixed by the judge. The judgment appealed from was rendered, read and signed in open court on July 8th, 1941. A devolutive appeal was applied for on June 23, 1942, and an order granting the appeal and fixing the bond was signed on that day. However, the appeal was not perfected by the filing of the bond until July 25, 1942, or over one year after the rendition and signing of the judgment.
It is the established jurisprudence of this State that "The time limit of one year, allowed by article 593 of the Code of Practice, for the taking of a devolutive appeal, is the limit of time in which the taking of the appeal must be completed by the filing of the appeal bond, in cases where a bond is required by law and by the order granting the appeal, * * *". See Mount Olive Baptist Church v. New Zion Baptist Church, 198 La. 896,5 So.2d 144, and authorities there cited.
It is, therefore, obvious in this case that, since the appeal was not perfected by *Page 917 
the filing of bond within the year elapsing from the finality of the judgment below, this court is without jurisdiction to entertain the proceeding.
For the reasons assigned, the appeal is dismissed at appellant's cost.
ROGERS, J., absent.